KLIEBERT, Judge,
concurring in part and dissenting in part.
I concur in the majority opinion insofar as it affirms the amount of the alimony and child support set by the trial court on May 2, 1985, but for the reasons stated by Judge Cole in Wasson v. Wasson, 439 So.2d 1208 (1st Cir.1983), contrary to the majority opinion, I do not believe the supreme court ruling in Frederic v. Frederic, 302 So.2d 903 (La.1974) prohibits the changes in alimony or child support made by an appellate court from being retroactive to the date of the trial court ruling which it corrects.
Unless stated otherwise in the opinion, when the appellate judgment became final the changes made in the trial court ruling are retroactive to the date of the trial court judgment. Here the changes made by this court in the opinion handed down on January 10, 1984, reported in 459 So.2d 546, became final when writs were denied by the Supreme Court on January 14, 1985. [See 462 So.2d 650 (La.1985)]. Hence, in my opinion, the wife was entitled to the increased alimony and child support then set by this court from February 2, 1983 (the date of the trial court judgment considered in our previous opinion) to May 1, 1985 (the effective date of the trial court judgment which has been affirmed here). Therefore, I respectfully dissent from that portion of the majority opinion which affirms the trial court’s ruling granting to the wife the increased alimony and child support from January 14, 1985 (the effective date of our original opinion) to May 1, 1985 only.